DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 12-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ming (US 2016/0344098).
Figure 2 of Ming discloses an antenna assembly comprising:
(1) regarding Claim 1:
	an antenna module configured to transmit and receive, within a preset direction range, a millimeter wave signal in a target frequency band (102 and [0012], [0049]); and

	(2) regarding Claim 5:
wherein the antenna module comprises a radio frequency chip (214-218 in Fig 4), a dielectric substrate, and at least one first antenna radiator, wherein the radio frequency chip is further away from the bandwidth matching layer than the at least one first antenna radiator (See Fig 2), the dielectric substrate carries the at least one first antenna radiator (221-224 in Fig 2), and the radio frequency chip is electrically coupled with the at least one first antenna radiator via transmission lines (248 in Fig 2) embedded in the dielectric substrate.
	(3) regarding Claim 6:
wherein the dielectric substrate comprises a first surface and a second surface opposite the first surface (See Fig 2), wherein a minimum distance between the first surface and the bandwidth matching layer is smaller than a minimum distance between the second surface and the bandwidth matching layer (See Fig 2), and wherein an orthographic projection of the bandwidth 
	(4) regarding Claim 7:
wherein each first antenna radiator comprises at least one feeding point ([0066]), wherein each feeding point is electrically coupled with the radio frequency chip via the transmission lines ([0066], [0079]), and for each feeding point of each first antenna radiator, a distance between the feeding point and a center of the first antenna radiator is larger than a preset distance ([0066], [0079]).
(5) regarding Claim 12:
	an antenna module configured to transmit and receive, within a preset direction range, a millimeter wave signal in a target frequency band (102 and [0012], [0049]); and
a bandwidth matching layer spaced apart from the antenna module, wherein at least part of the bandwidth matching layer is disposed within the preset direction range (220 in Fig 2), and the bandwidth matching layer is configured to match an impedance of the antenna module to an impedance of free space to enable an impedance bandwidth of the antenna module in the target frequency band when the bandwidth matching layer is provided to be greater than an impedance bandwidth of the antenna module in the free space ([0058], [0059]), and

	(6) regarding Claim 13:
wherein the antenna module further comprises a mainboard (206) disposed on a side of the antenna module away from the bandwidth matching layer, and the mainboard is provided with a ground electrode to prevent the millimeter wave signal in the target frequency band from being radiated toward the mainboard ([0078]).
	(7) regarding Claim 14:
a dielectric substrate forms a part of a mainboard of the electronic device ([0057]), and the antenna module is integrated in the mainboard of the electronic device ([0089]).
	(8) regarding Claim 15:
wherein the electronic device comprises a millimeter wave antenna array with M x N antenna assemblies, wherein is a positive integer and N is a positive integer ([0005]).
(9) regarding Claim 16:
	a first antenna module (221-224) configured to transmit and receive, within a preset direction range, a millimeter wave signal in a target frequency band ([0012], [0049]); 
a second antenna module (221-224) spaced apart from the first antenna module, wherein the second antenna module is disposed outside the first preset 
a bandwidth matching layer spaced apart from the antenna module, wherein at least part of the bandwidth matching layer is disposed within the preset direction range (220 in Fig 2), and the bandwidth matching layer is configured to match an impedance of the antenna module to an impedance of free space to enable an impedance bandwidth of the antenna module in the target frequency band when the bandwidth matching layer is provided to be greater than an impedance bandwidth of the antenna module in the free space ([0058], [0059]).
	(10) regarding Claim 17:
wherein the bandwidth matching layer comprises a battery cover covering a battery of the electronic device, wherein the battery cover comprises a rear plate and a frame bent and extending from a peripheral edge of the rear plate ([0102]), and wherein one of the following:
the rear plate is at least partially within the first preset direction range and at least partially within the second preset direction range;
the frame is at least partially within the first preset direction range and at least partially within the second preset direction range;
the rear plate is at least partially within the first preset direction range, and the frame is at least partially within the second preset direction range; and

(10) regarding Claim 20:
wherein the bandwidth matching layer comprises a curved cover plate covering a display screen of the electronic device, wherein the curved cover plate comprises a body portion and an extending portion bent and extending from a peripheral edge of the body portion, and wherein one of the following: the body portion is at least partially within the first preset direction range and at least partially within the second preset direction range; the extending portion is at least partially within the first preset direction range and at least partially within the second preset direction range; the body portion is at least partially within the first preset direction range and the extending portion is at least partially within the second preset direction range; and the extending portion is at least partially within the first preset direction range and the body portion is at least partially within the second preset direction range.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9, 11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ming (US 2016/0344098).
(1) regarding Claims 2 and 18:
Ming discloses all of the subject matter above.  However Ming does not disclose the specific mathematical equation of the relationship between a thickness of the bandwidth matching layer and a dielecric constant of said layer. However, having the claimed relationship could have been determined through routine experimentation.  It would have been obvious to one of ordinary skill in the art to configure the relationship between a thickness of the bandwidth matching layer and a dielecric constant of said layer in the same manner.
(2) regarding Claim 3:
Ming discloses all of the subject matter above.  However Ming does not disclose the dielecric constant of the bandwidth matching layer being larger than five. However, having the the claimed relationship could have been determined through routine experimentation.  It would have been obvious to one of ordinary 
(3) regarding Claim 4:
Ming discloses all of the subject matter above.  However Ming does not disclose a distance between the bandwidth matching layer and the antenna module being smaller than a quarter of a wavelength of the millimeter wave signal in the target frequency band. However, having the the claimed relationship could have been determined through routine experimentation.  It would have been obvious to one of ordinary skill in the art to claimed distance in the same manner.
(4) regarding Claim 9:
Ming discloses all of the subject matter above.  However Ming does not disclose the bandwidth matching layer being longer than the first antenna radiator by half of a wavelength of the millimeter wave signal in the target frequency band and wider than the first antenna radiator by the half of the wavelength of the millimeter wve signal in the target frequency band. However, having the the claimed relationship could have been determined through routine experimentation.  It would have been obvious to one of ordinary skill in the art to claimed distance in the same manner.
	(5) regarding Claim 11:
wherein the antenna module comprises at least one or more of the following: a patch antenna, a stacked patch antenna, a dipole antenna, a magnetic dipole antenna, and a quasi-Yagi antenna (See Fig 2); and wherein the 
(6) regarding Claim 19:
Ming discloses all of the subject matter above.  However Ming does not disclose a distance between the bandwidth matching layer and the first antenna module is smaller than a quarter of a wavelength of the millimeter wave signal in the first target frequency band, and a distance between the bandwidth matching layer and the second antenna module is smaller than a quarter of a wavelength of the millimeter wave signal in the second target frequency band. However, having the the claimed relationship could have been determined through routine experimentation.  It would have been obvious to one of ordinary skill in the art to claimed distance in the same manner.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ming (US 2016/0344098) in view of Kim (US 2019/0027804).
(4) regarding Claim 8:
Ming discloses:
the dielectric substrate comprises a first surface and a second surface opposite the first surface (See Fig 2), wherein the at least one first antenna radiator is disposed on the first surface, and the radio frequency chip is disposed on the second surface (See Fig 2); and the antenna module further comprises at least one second antenna radiator embedded in the dielectric substrate, wherein the at least one second antenna radiator is spaced apart from the at least one first antenna radiator (See Fig 2).
However Ming does not disclose the stacked radiators.

the at least one second antenna radiator is coupled with the at least one first antenna radiator to form a stacked patch antenna (115n, 11 on chip 300n in Fig 5).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Kim into the system of Ming in order to create a more compact arrangement.
	(2) regarding Claim 10:
Ming discloses all of the subject matter above.  However Ming does not disclose the via grids.
Kim, in the same field of endeavor, discloses:
wherein the dielectric substrate further defines a plurality of metallized via grids arranged around each first antenna radiator to improve isolation between each two adjacent first antenna radiators (See Fig 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Kim into the system of Ming in order to create a more compact but vertical arrangement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682.  The examiner can normally be reached on M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844